          Case 1:20-cv-01943-VSB Document 28 Filed 08/17/21 Page 1 of 1



                                          Attorneys at Law
                       45 BROADWAY, SUITE 620, NEW YORK, NEW YORK 10006
                              TEL: (212) 248-7431 FAX: (212) 901-2107
                                 WWW.NYCEMPLOYMENTATTORNEY.COM
                                    A PROFESSIONAL LIMITED LIABILITY COMPANY


                                                                                August 16, 2021


Via ECF
The Honorable Vernon S. Broderick
United States District Judge
United States District Court                                                       8/17/2021
Southern District of New York                                         No further extensions will be granted barring extraordinary
Thurgood Marshall United States Courthouse                            circumstances.
40 Foley Square, Courtroom 518
New York, New York 10007

       RE:     Pacifico Riveliu v. 910 Seventh Ave Rest LLC. et al,
               Civil Action No. 20-cv-01943 (VSB)

Your Honor:

       This office represents Plaintiff in the above-referenced matter. Plaintiff writes jointly with
Defendants to respectfully request a brief extension of time from today to Friday, August 20, 2021
to submit the joint letter requested in Court’s July 16, 2021 Order. The requested extension is
necessary to finalize the requested joint letter and ensure it contains all required materials.

       The parties thank the Court for its time and attention.

                                                             Respectfully submitted,

                                                             PHILLIPS & ASSOCIATES,
                                                             ATTORNEYS AT LAW, PLLC


                                                        By: _/s/ Shawn Clark__________
                                                            Shawn Clark, Esq.


CC: All Counsel of Record (ECF)




                                                       1
